Citation Nr: 1012981	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  04-42 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a heart disorder, to 
include atrial fibrillation and ventricular tachycardia.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served from November 1954 to August 1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  In May 2005, 
the Veteran testified before the Board.  A transcript of the 
hearing is associated with the claims file.  

In a March 2008 decision, the Board denied the Veteran's 
claim of entitlement to service connection.  The Veteran 
subsequently appealed this issue to the United States Court 
of Appeals for Veterans Claims (Court).  While that case was 
pending at the Court, the Veteran's attorney and the VA 
Office of the General Counsel filed a joint motion to vacate 
the Board's decision and remand the Veteran's claim for 
readjudication.  In a September 2008 Order, the Court 
granted the joint motion, vacated the Board's March 2008 
decision, and remanded this case to the Board for 
readjudication.  It is now appropriate for the Board to 
decide this claim.  


FINDINGS OF FACT

1.  Atrial fibrillation began during service.  

2.  A heart disorder, other than atrial fibrillation, was 
not manifested during the Veteran's active duty service or 
for many years thereafter, and is not shown to be causally 
or etiologically related to service.  


CONCLUSIONS OF LAW

1.  Atrial fibrillation was incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009).

2.  A heart disorder, other than atrial fibrillation, was 
not incurred in or aggravated by service, nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in September 2003.  

In this case, all identified medical and evidentiary records 
relevant to the issue on appeal have been requested or 
obtained.  While a majority of the Veteran's service medical 
records are not associated with the claims file because they 
were burned in a fire at the National Personnel Records 
Center in 1973, the RO tried numerous times to locate or 
recreate these records.  Under such circumstances, the Court 
has held that there is a heightened obligation on the part 
of VA to explain findings and conclusions and to consider 
carefully the benefit of the doubt rule.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  Because these records, if they 
existed, remain absent from the file, the Board's analysis 
has been undertaken with the heightened obligation set forth 
in Cuevas and O'Hare in mind.  It is further noted, however, 
that the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Therefore, there are no outstanding records to obtain.  The 
available medical evidence is sufficient for an adequate 
determination of the Veteran's claim.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of 
the VCAA have been fulfilled.

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the Veteran in 
proceeding with the present decision.  As to the portion of 
the claim for service connection is being denied, no 
effective date will be assigned, so there can be no 
possibility of any prejudice to the Veteran.  As to that 
part of the claim being allowed, the Veteran has appeal 
rights that may be pursued should he disagree with the 
subsequently assigned effective date and rating percentage.   

Criteria & Analysis

Service connection may be granted for disability which is 
the result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303(a) (2009).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, 
there must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of 
in- service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and 
cardiovascular-renal disease becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309 (2009).  While the disease need not 
be diagnosed within the presumption period, it must be 
shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree during that time.  Id.

The evidence of record includes the Veteran's August 1957 
separation examination report.  It shows the Veteran's heart 
and vascular systems were normal, and no defects or 
diagnoses related to his heart were noted.

An October 1992 private treatment record shows the Veteran 
was admitted to the hospital for atrial fibrillation.  He 
was previously hospitalized in April 1988 for the same 
diagnosis.  Echocardiogram at that time suggested a left 
ventricular dysfunction and cardiomyopathy.  The impression 
was atrial fibrillation with a rapid ventricular response of 
uncertain duration and a past history of atrial fibrillation 
in 1988, which apparently converted to normal sinus rhythm 
spontaneously.

Private treatment records dated from January 1997 to 
November 1999 show that F.S., M.D., treated the Veteran for 
a long history of dysrhythmias, including ventricular 
tachycardia and recurrent atrial fibrillation.

VA outpatient treatment records beginning in June 2000 show 
the Veteran was diagnosed with atrial fibrillation.

In a July 2003 written statement, G.P., M.D., who is a 
doctor of internal medicine, indicated that due to the 
passage of time, the dissolution of his medical partnership, 
and transference of records into inactive file status, he 
was unable to produce copies of the Veteran's medical 
records.  He had treated him from late 1957 to 1960, but had 
not treated the Veteran for over 40 years.  He did remember 
the Veteran well because he became a prominent attorney in 
the community.  The Veteran had just been discharged from 
the Army when Dr. P. first saw him as a patient.  He 
diagnosed the Veteran with an elevated heart rate 
(tachycardia) and an irregular heart beat (atrial 
fibrillation).  The Veteran attributed this condition to 
mistreatment in service.  The Veteran's heart problem was 
sporadic.  He had episodes of tachycardia and atrial 
fibrillation that lasted several days at a time.  He would 
then return to normal sinus rhythm and have no symptoms for 
months.  His condition was never life threatening.

In an August 2003 written statement, the Veteran indicated 
that when he enlisted in the Army, he was in perfect health.  
He stated he was forced to perform "slave-like duties" while 
in service.  He indicated his medical problems began in 
February 1955 when he was deprived of security clearance.  
During this, from time to time, he felt his heart racing, 
and he felt faint.  The Veteran indicated he went on sick 
call but was treated as if he was trying to avoid an 
assignment and only given APC tablets for treatment.  At one 
point, a doctor diagnosed him with tension and "holiday 
heart."  The doctor explained that the Veteran's heart rate 
would go irregular and too fast, and this caused the 
Veteran's dizziness.  He continued to suffer a racing heart 
and episodes of dizziness until 1990 when he was referred to 
a physician at the University of Chicago Hospital.  Several 
months after leaving the Army, he began treatment with Dr. 
P.  This continued from October 1957 to September 1960.  His 
next regular physician treated him from 1983 to 1997.  The 
Veteran indicated that he had no family history of heart 
problems.  He firmly believed his heart problems were caused 
by the inhumane treatment he received in service.

In an August 2003 written statement, M.M., D.O., indicated 
that the Veteran was his patient since May 2001.  The 
Veteran's active cardiovascular problems included atrial 
fibrillation and a history of ventricular tachycardia with 
previous ablative therapy.  He indicated that the Veteran's 
cardiac history dated back to his active military duty 
career in the early 1950s.  During his active duty in 
February 1955, he noted symptoms of heart irregularity and 
faintness.  Dr. M. indicated that he believed that, during 
his military service, the Veteran likely suffered from some 
form of primary cardiac abnormality, perhaps a viral 
infection, which may have well caused his symptoms of 
palpitations or arrhythmia.  These became manifested and 
only significantly symptomatic at a somewhat later date.  He 
also indicated that the Veteran's tremendous emotional and 
physical hardship in service may well have contributed to 
his present symptomatology.

In a September 2003 statement a friend stated that he met 
the Veteran in 1971 and observed his experiencing dizzy 
spells and fast and irregular heart.  The Veteran said his 
problems were caused by his experiences in service.  A 
similar statement was made in October 2003 by an 
acquaintance who met the Veteran in 1970.

In an October 2003 written statement, F.M., the Veteran's 
former employer, indicated that he knew the Veteran in the 
summer of 1954, before he entered service.  The Veteran 
worked for a company that was the supplier of brick to Mr. 
M.'s construction company.  He had a good reputation and was 
considered one of the better workers by the owner, who was a 
friend of Mr. M.  The Veteran then worked for Mr. M., 
beginning a few days after separation from service.  He was 
an excellent worker.  Soon after he started, the Veteran 
began to tell Mr. M. that once in a while he got dizzy due 
to a racing heart he developed in the Army.  When the season 
ended, a fellow contractor indicated the Veteran should not 
be let back on the job unless he got a letter from a 
physician saying the heart problem was not serious.  He did 
consult with a doctor in the fall of 1957 and continued to 
work for Mr. M. until 1960.

In an October 2003 written statement, the Veteran's brother 
indicated that his mother showed him a letter from the 
Veteran in February 1955.  The Veteran indicated in this 
letter that he experienced dizzy spells and a fast and 
irregular heartbeat.  Following service, the Veteran's 
dizziness and fainting spells showed up quite a bit when 
they worked together in construction.  The family knew the 
Veteran's Army service caused his medical problems.

In July 2004, Dr. P. provided an additional written 
statement concerning his treatment of the Veteran.  He 
provided more specifics regarding his treatment of the 
Veteran in his first year after separation from service, 
from August 5, 1957 to August 5, 1958.  He first saw the 
Veteran immediately following his separation from service in 
late summer 1957.  He complained of episodes of rapid 
heartbeat and irregular heartbeat that lasted for several 
days and then subsided as he reverted to normal sinus 
rhythm.  During these periods, his heart appeared normal in 
every clinical aspect.  During the first twelve months after 
service, the Veteran experienced total temporary disability 
from his heart problems no less than eight times.  These 
episodes left him dizzy, disoriented, and temporarily unable 
to function normally, and within a reasonable degree of 
medical certainty, during the first post-service year, his 
symptoms disabled him approximately 40 percent.

In May 2005, Dr. P. submitted another written statement 
regarding the Veteran.  He reported he had treated the 
Veteran for his heart condition from August 1957 to August 
1960.  The Veteran indicated his atrial fibrillation began 
in 1955.  It was symptomatic only on occasion.  The 
condition would then convert to normal sinus rhythm, and his 
heart would appear grossly normal for periods as long as 
several months.  During periods of remission, his heart 
appeared normal.  If a physician was not aware of his heart 
condition, he would have written "normal heart" in the 
medical records.  Given this, it is not unusual that the 
Veteran's August 1957 separation examination showed his 
heart as normal.

In a May 2005 written statement, Dr. M. indicated that the 
Veteran related an illness that occurred during military 
service that was associated with prolonged physical stress 
in the setting of extremes of environmental temperatures.  
It was the Veteran's belief that his illness had a direct 
relationship to his previous and current cardiovascular 
disease.  He presently had permanent atrial fibrillation, 
and it was quite likely and to a reasonable degree of 
medical certainty that prior to this, the Veteran 
experienced periods where atrial fibrillation was present 
and other periods when it was not present.  The specific 
cause of the illness could not be defined by Dr. M. without 
specific documentation of previous medical records.  He 
indicated that it was within the realm of possibility that 
an illness such as a viral-type illness, could be acquired 
due to the stress, fatigue, tiredness, and environmental 
extremes that occurred as the Veteran described.

In May 2005, the Veteran testified before the Board.  He 
indicated that he did not appreciate that he had a heart 
disorder in service.  He experienced fainting, nausea, and 
shortness of breath on eight or ten occasions.  Most of the 
time, he went on sick call.  Only once was he seen by a 
physician.  He stated that his permanent assignment was hard 
labor.  He indicated that he was denied clearance while in 
service and never told why.  He noticed that he experienced 
symptoms more often in extreme temperatures.  The Veteran 
indicated that he first saw Dr. P. about a week after he 
separated from service.  The treatment records were no 
longer available.  Dr. P. remembered him because the Veteran 
went on to become a prominent attorney in the city.

The Veteran submitted two statements, dated in October 2008 
and June 2009, from Dr. RPC, from Cardiovascular Consultants 
of Nevada.  In the October 2008 statement, the doctor 
indicated that he was responding to the Veteran's request 
regarding his heart disease and its relation to army duty.  
This doctor mentioned that he had access to notes of Dr. M 
and a letter from Dr. P.  He stated that the central issue 
was left ventriculopathy and atrial fibrillation.  After 
reviewing the information from the aforementioned doctors, 
his opinion was that the most logical explanation, with a 
high degree of medical certainty, was that the Veteran had a 
primary rhythm disorder of atrial fibrillation, initially 
paroxysmal, but culminating in a fixed disorder.  He then 
developed a cardiomyopathy mediated by tachycardia of the 
atrial fibrillation.  With respect to duration, the problem 
went back to the mid 1950s on active duty.  With respect to 
causation, the doctor stated that the Veteran had related a 
series of environmental and emotional stressors during 
service and it was very plausible that those factors 
precipitated the atrial fibrillation.  

In the June 2009 letter, Dr. RPC reiterated that the 
Veteran's heart rhythm problem began while he was in 
service.  Therefore, he believed that it was a great deal 
more probable than not that the heart condition began during 
service.    

A Veterans Health Administration (VHA) opinion dated in 
September 2009 reflects that the examiner reviewed the 
Veteran's available records and summarized the Veteran's 
cardiovascular disease as palpitations during and after 
service, first documented as atrial fibrillation in 1988.  
It was paroxysmal until 1992 and then became persistent 
requiring cardioversions, and later permanent.  The Veteran 
also had transient nonischemic 'cardiomyopathy' seen in 1988 
although left ventricular systolic function was normal then 
and in 1992.  In 1995, the Veteran had bundle branch re-
entry ventricular tachycardia which was resolved with 
successful ablation of the left posterior fascicle in the 
left ventricle.  Subsequently, he was rate controlled for 
atrial fibrillation on drugs.  The examiner opined that it 
is as likely as not that the Veteran's palpitations during 
and immediately after military service (although not 
documented) could be paroxysms of atrial fibrillation.  The 
cause of atrial fibrillation in a young man could be related 
to thyroid abnormality, alcohol use, high vagal tone in an 
athlete or remain unknown; a viral infection is unlikely to 
cause isolated atrial fibrillation in the absence of 
systolic left ventricular dysfunction or pericarditis.  
Similarly, 'hard labor' or 'extreme heat' is unlikely to 
cause atrial fibrillation that persists down the road.  The 
examiner also opined that the Veteran's subsequent 
hypertension and ventricular tachycardia are not a result of 
having atrial fibrillation.  His left ventricular ejection 
fraction was normal in 1998 and in 1992 arguing against 
atrial fibrillation being causative for bundle-branch 
reentrant ventricular tachycardia.  

As to the Veteran's claim, the Board finds it very 
unfortunate that the only available service treatment record 
is his August 1957 separation examination report.  As a 
result, the Board will consider carefully the benefit-of-
the-doubt rule.  Milostan v. Brown, 4 Vet. App. 250, 252 
(1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991)). This 1957 record shows the Veteran's heart was 
normal, and he had no defects or diagnoses related to his 
heart.  In a space where significant or interval medical 
history is to be noted, there was nothing written.  However, 
in May 2005, Dr. P explained how the separation examination 
might appear "normal" under certain circumstances.  

The Veteran has taken other steps to remedy the lack of 
service treatment records, which are not available through 
no fault of his own.  That is, he also provided lay 
statements from his friends, former boss and his brother.  
In these statements, they provided information relative to 
the Veteran's reported symptoms and descriptions of 
difficulties.  In particular, the Veteran's brother 
proffered information regarding the Veteran's reported 
difficulties during service.  In conjunction with the 
Veteran's sworn oral testimony, there is no question raised 
as to their credibility.  

Finally, medical evidence has been presented to offset the 
very strong evidence contained in the negative service 
separation examination report as well as the lack of medical 
findings for many years after service.  The Board obtained a 
medical opinion from a VHA specialist who could find that 
the Veteran's reported palpitations during service were 
atrial fibrillation.  Dr. RPC corroborated this as well by 
stating in October 2008 that it was very plausible that 
atrial fibrillation was first shown during service.  
Moreover, Dr. M also linked atrial fibrillation to service.  
In this situation, the evidence is now in relative 
equipoise, and in such situations, the benefit of the doubt 
goes to the Veteran.  Accordingly, service connection for 
atrial fibrillation is warranted.     

However, the Board finds that a heart disorder other than 
atrial fibrillation is not in order.  Initially, while the 
lay statements of the Veteran, his friends, former boss and 
brother were certainly accepted above as to provide 
substantiating information concerning their observations, 
they are otherwise not competent to provide a diagnosis or 
medical nexus opinion between a heart disorder and an 
injury, disease, or event of service origin.  That 
determinative issue involves a question of a medical nexus 
or medical causation, not capable of lay observation.  As 
such, competent medical evidence is required to support the 
claim because a lay person is not qualified through 
education, training, and expertise to offer a probative 
opinion on medical causation/diagnosis.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As noted above, there are various medical opinions of 
record, but the most persuasive evidence does not tend to 
link a heart disorder other than atrial fibrillation to 
service.  The Board finds the September 2009 VHA opinion to 
be the most probative and of greatest weight on this matter.  
That is, the VHA opinion specifically discussed the other 
cardiovascular disorders, and the examiner referred to 
testing results and other medical information of record as 
rationale as to why such disorders are not service-related.  
The opinion of this doctor as to these matters was also not 
equivocal.  Further, this examiner had the broadest record 
on which to base on opinion, given that the entire claims 
file was available for review.  Such foundation included not 
only medical notes and reports but also service records, 
sworn hearing testimony and other statements.  

The other opinions of record, including those of Dr. M, Dr. 
P and Dr. RPC, are considered of less probative value.  
While the VHA doctor discussed specific reports and provided 
rationale, the other opinions are not as detailed; the 
doctors did not discuss the testing and other reports as did 
the VHA specialist.  Additionally, these doctors refer to 
having reviewed some notes or prior records, but the basis 
on which they made their opinion is limited and unclear.   
The weight of a medical opinion is diminished where that 
opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where 
the basis for the opinion is not stated. See Sklar v. Brown, 
5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); 
Swann v. Brown, 5 Vet. App. 229, 232 (1993).  

The Board also notes that cardiovascular-renal disorders, 
including hypertension, are presumptively service connected 
when they are manifested to a compensable degree within one 
year of separation.  The competent evidence of record shows 
that such was not manifested to a compensable degree within 
one year of separation.  See 38 C.F.R. §§ 3.307, 3.309 
(2009).  The statements provided by Dr. P. were not made in 
the year after service, and were not made until many years 
after service.  As noted above, the August 1957 separation 
examination is the only medical record created 
contemporaneously with the Veteran's military service and, 
as such, it is accorded much weight.  Blood pressure on the 
separation examination was 120/80; there were no findings of 
hypertension or other cardiovascular disease.  The first 
post-service contemporaneous evidence of treatment for a 
heart disorder is dated in October 1992, well after the 
first post-service year.  That record shows a history of 
treatment dating to 1988.  This is still thirty years after 
separation from service.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service.).  The available record does not show 
manifestations to a compensable degree with one year of 
service separation.  Finally, the VHA opinion, found to be 
of high probative value, provides strong evidence against 
hypertension or ventricular tachycardia as related to 
service.  

As there is a preponderance of the evidence against the 
claim of entitlement to service connection for a heart 
disorder, other than atrial fibrillation, the benefit-of-
the-doubt doctrine is inapplicable as to this portion of the 
claim, and thus must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

As discussed above, with every reasonable doubt being 
resolved in the Veteran's favor, service connection for 
atrial fibrillation is allowed.  


ORDER

Service connection for atrial fibrillation is granted.  

Service connection for a heart disorder, other than atrial 
fibrillation, is denied.  



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


